340 F.3d 543
Leelyn J. GORMAN, Appellant,v.WELLS MANUFACTURING CORPORATION, Appellee.
No. 02-2978.
United States Court of Appeals, Eighth Circuit.
Submitted: May 16, 2003.
Filed: August 15, 2003.

Jeffrey M. Lipman, argued, Des Moines, IA, for appellant.
Helen C. Adams, argued, Des Moines, IA, for appellee.
Before BOWMAN, BYE, Circuit Judges, and ERICKSEN1, District Judge.
PER CURIAM.


1
Leelyn Gorman was employed by Wells Manufacturing Corp. in Centerville, Iowa. In September of 1998, she missed eight days of work, was 25 minutes late for work one day and four hours late another. Pursuant to Wells' policy, she presented a disability certificate from her doctor for the absence. The doctor who signed the disability certificate later informed Wells that he had not asked Gorman to stay home; he did not know of any disability complications (Gorman was pregnant) during the days in question; and that Gorman had been warned by his office about malingering. Gorman was then fired.


2
On appeal, Gorman argues that the District Court2 erred in granting summary judgment to Wells on her ADA, Title VII, and Iowa Civil Rights Act disability and sex discrimination claims. We have conducted a de novo review of the entire record, and have carefully reviewed the briefs and arguments of counsel and we conclude that there was no error in the District Court's decision granting summary judgment. See Whitley v. Peer Review Sys., Inc., 221 F.3d 1053, 1055 (8th Cir.2000) (standard of review). Accordingly, we affirm. See 8th Cir. R. 47B.



Notes:


1
 The Honorable Joan N. Ericksen, United States District Judge for the District of Minnesota, sitting by designation


2
 The Honorable James E. Gritzner, United States District Court Judge for the Southern District of Iowa